IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR - 61,844-01


EX PARTE ALEXANDER REY MARTINEZ




HABEAS CORPUS APPLICATION
           FROM HARRIS COUNTY            



Per Curiam.

O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of the Texas
Code of Criminal Procedure, Article 11.071.
	On December 6, 2002, applicant was convicted of the offense of capital murder.  Punishment
was assessed at death.  On March 3, 2004, this Court affirmed applicant's conviction on direct
appeal.  Martinez v. State, 129 S.W.2d 101 (Tex.Crim.App. 2004).  This application was timely filed
on February 27, 2004.




 Martinez   -2-
	On May 20, 2004, in response to letters applicant sent to the judge of the convicting court,
a hearing was held in which applicant, in the presence of counsel, freely, knowingly, and voluntarily
waived any further proceedings in his case.  Applicant was examined by a psychiatrist and a
psychologist and found competent to waive review of his conviction by way of this instant action.
	The convicting court has entered findings of fact and conclusions of law and found applicant
is competent to withdraw his habeas corpus application.  We find the convicting court's findings and
conclusions are supported by the record and accordingly dismiss the instant action.
	IT IS SO ORDERED THIS THE 13TH DAY OF APRIL, 2005.	
Do Not Publish